Appellate Case: 21-1309     Document: 010110699363       Date Filed: 06/21/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 21, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  VIVOS THERAPEUTICS, INC.,

        Plaintiff - Appellee,

  v.                                                           No. 21-1309
                                                  (D.C. No. 1:20-CV-01634-WJM-SKC)
  ORTHO-TAIN, INC.,                                             (D. Colo.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BALDOCK, and EID, Circuit Judges.
                  _________________________________

       In this interlocutory appeal, Ortho-Tain, Inc. (OT), challenges a district court

 order denying its motion to dismiss based in part on absolute immunity. OT also

 invokes our pendent appellate jurisdiction to review other non-final rulings in the

 district court’s order. To the extent the denial of immunity turns on a legal question,

 we have jurisdiction under the collateral order doctrine and reverse and remand for

 further proceedings. We dismiss the balance of the appeal for lack of jurisdiction.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1309     Document: 010110699363         Date Filed: 06/21/2022     Page: 2



                                        I. Background

        The parties are competing manufacturers of dental devices. According to the

 amended complaint and attached exhibits, in April 2020, OT’s CEO, Leslie Stevens,

 sent a letter to Benco Dental Supply, which is an affiliate of Vivos Therapeutics, Inc.,

 accusing Benco of hosting seminars where Vivos misrepresented OT’s products as its

 own. In a series of communications that followed (collectively, the “Spring 2020

 Communications”), OT’s lawyer, Nathan Neff, repeatedly stated that Vivos and

 Benco were violating state and federal law, including the Lanham Act, 15 U.S.C.

 § 1125(a), which provides a cause of action for false advertising, see Bimbo Bakeries

 USA, Inc. v. Sycamore, 29 F.4th 630, 643 (10th Cir. 2022). Neff demanded that

 Benco notify seminar attendees of the alleged misrepresentations, cited legal

 authority for OT’s position, and at least implicitly, if not explicitly, threatened legal

 action. Indeed, on June 1, 2020, Neff sent Benco a draft complaint, which he later

 filed (with revisions) in the Northern District of Illinois, naming Vivos and Benco as

 defendants. And in a June 3 letter captioned, “Settlement Discussions – Lanham Act

 Violations,” Aplt. App. at 224, Neff asserted he was “privileged to defame” so long

 as his statements related to the proposed legal claims, id. at 226.

        Vivos filed this suit several days later, asserting claims for libel per se, slander

 per se, intentional interference with contractual relations, and declaratory relief that it

 had not violated the Lanham Act. The following month, OT filed its complaint in the

 Northern District of Illinois against Vivos, Benco, and others. Thereafter, the district

 court here dismissed Vivos’s complaint with leave to amend. Meanwhile, in

                                              2
Appellate Case: 21-1309    Document: 010110699363         Date Filed: 06/21/2022    Page: 3



 December 2020, OT’s sales department sent emails (“December 2020 emails”) to

 dentist-clients of Vivos, disparaging Vivos and its products. Consequently, when

 Vivos filed its amended complaint, it reasserted its previous claims and added two

 new claims for violations of the Lanham Act and the Colorado Consumer Protection

 Act (CCPA). The following lists Vivos’s claims and the conduct upon which they

 were predicated:

       Count 1: Lanham Act based on the December 2020 emails (and other
                online material).
       Count 2: CCPA based on the December 2020 emails.
       Count 3: Libel per se based on the Spring 2020 Communications and
                the December 2020 emails.
       Count 4: Slander per se based on the Spring 2020 Communications.
       Count 5: Intentional interference with contractual relations based on the
                 Spring 2020 Communications and the December 2020 emails.
       Count 6: Declaratory judgment that it had not violated the Lanham Act.

       OT moved to dismiss, contending it had absolute immunity from any claims

 based on the Spring 2020 Communications because they related to the Northern

 District of Illinois litigation and as such were privileged. OT also argued that the

 claims under the Lanham Act and the CCPA should be dismissed or stricken as

 improper supplemental pleadings, that the entire amended complaint should be

 dismissed for impermissibly incorporating allegations into subsequent counts, and

 that the declaratory judgment claim should be dismissed as an improper anticipatory

 filing intended to preempt the Northern District of Illinois litigation. The district

 court rejected OT’s arguments, denied the motion to dismiss, and directed the parties


                                             3
Appellate Case: 21-1309    Document: 010110699363            Date Filed: 06/21/2022   Page: 4



 to schedule a status conference. Instead, OT filed this appeal. Vivos then moved to

 dismiss this appeal for lack of jurisdiction. The parties have fully briefed the

 jurisdictional and merits issues. The Northern District of Illinois litigation has been

 stayed pending the outcome of this appeal and the underlying district court action or

 until the Northern District of Illinois removes the stay.

                                  I. Appellate Jurisdiction

       We first consider our jurisdiction. Generally, an order denying immunity

 qualifies for immediate review under the collateral order doctrine to the extent it

 turns on an issue of law. See Mitchell v. Forsyth, 472 U.S. 511, 530 (1985). Indeed,

 in Robinson v. Volkswagenwerk AG, we recognized that the collateral order doctrine

 permits immediate appellate review of an interlocutory order denying a motion to

 dismiss based on a claim of absolute immunity under the litigation privilege. See

 940 F.2d 1369, 1370 (10th Cir. 1991). We therefore proceeded to the merits and

 observed that “[a]ll lawyers are protected by an absolute privilege against defamation

 actions based upon litigation conduct in judicial proceedings.” Id. at 1372.

       OT invokes essentially the same litigation privilege recognized in Robinson.

 Ordinarily, we would have jurisdiction to review this type of interlocutory appeal

 from the district court’s denial of immunity.1 However, “[i]f a district court cannot


       1
         In challenging OT’s analogy to the qualified immunity context, Vivos
 contends the denial of immunity is not immediately appealable because OT’s
 assertion of immunity does not extend to all of its claims. See Mot. to Dismiss at
 8-9; Mot. to Dismiss Reply Br. at 5-6. But even in the qualified immunity context,
 the “right to immunity is a right to immunity from certain claims, not from litigation
 in general; when immunity with respect to those claims has been finally denied,
                                             4
Appellate Case: 21-1309     Document: 010110699363        Date Filed: 06/21/2022     Page: 5



 rule on the merits of [an] . . . immunity defense at the dismissal stage because the

 allegations in the pleadings are insufficient as to some factual matter, the district

 court’s determination is not immediately appealable.” Weise v. Casper, 507 F.3d

 1260, 1264 (10th Cir. 2007).

        Here, the district court rejected OT’s immunity claim in part because the

 pleadings were insufficient to make a predicate factual determination. Distinguishing

 between the letter written by OT’s CEO, Leslie Stevens, and the communications

 from OT’s attorney, Nathan Neff, the district court determined that the litigation

 privilege protects an attorney’s prelitigation statements only if they relate to litigation

 contemplated in good faith. See Begley v. Ireson, 399 P.3d 777, 781 (Colo. App.

 2017) (“[F]or a litigation privilege to apply to an attorney’s prelitigation statement,

 not only must that statement be related to prospective litigation, but the litigation

 must be contemplated in good faith.”). Yet the district court declined to make any

 finding as to Neff’s good faith, stating, “[g]iven that this action is at the pleading

 stage, and that the Court must construe the allegations in the light most favorable to

 Vivos, the Court declines to delve into the factfinding endeavor of whether [Neff]

 made these communications in good faith contemplation of litigation.” Aplt. App. at

 351-52. Although the district court did not expressly say the pleadings were

 inadequate to make a finding as to good-faith, it noted the good-faith requirement and

 declined to make the necessary factual finding. Clearly, then, the district court found


 appeal must be available, and cannot be foreclosed by the mere addition of other
 claims to the suit,” Behrens v. Pelletier, 516 U.S. 299, 312 (1996).
                                             5
Appellate Case: 21-1309    Document: 010110699363        Date Filed: 06/21/2022       Page: 6



 the pleadings insufficient. It follows that the denial of immunity for Neff’s

 statements does not turn on a legal question and thus it is not immediately

 appealable. See Weise, 507 F.3d at 1264. Accordingly, we dismiss the appeal to the

 extent it challenges that ruling. However, as explained below, we retain jurisdiction

 to review the denial of immunity for Stevens’ letter because that ruling turned solely

 on a legal question.

                                       II. Immunity

       The district court denied immunity as to Stevens’ statements, reasoning that,

 under Colorado law, the litigation privilege does not apply to non-attorney parties.

 We review de novo this legal determination regarding the applicability of absolute

 immunity. Robinson, 940 F.2d at 1370. Because the relevant claims arise under

 diversity jurisdiction, we apply Colorado law to resolve the immunity question. See

 Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d 1125, 1136 (10th Cir.

 2014); see also Aspen Orthopaedics & Sports Med., LLC v. Aspen Valley Hosp. Dist.,

 353 F.3d 832, 837 (10th Cir. 2003) (“[S]tate law governs the applicability of

 immunity to state law claims.” (internal quotation marks omitted)).

       Colorado has adopted the Restatement (Second) of Torts, both as to attorneys,

 § 586; see BKP, Inc. v. Killmer, Lane & Newman, LLP, 506 P.3d 84, 90 (Colo. App.

 2021), and parties, § 587; see Dep’t of Admin. v. State Pers. Bd., 703 P.2d 595,

 597-98 (Colo. App. 1985). Under § 586 of the Restatement:

       An attorney at law is absolutely privileged to publish defamatory matter
       concerning another in communications preliminary to a proposed
       judicial proceeding, or in the institution of, or during the course and as a

                                            6
Appellate Case: 21-1309     Document: 010110699363        Date Filed: 06/21/2022        Page: 7



       part of, a judicial proceeding in which he participates as counsel, if it
       has some relation to the proceeding.

       Similarly, under § 587 of the Restatement:

       A party to a private litigation or a private prosecutor or defendant in a
       criminal prosecution is absolutely privileged to publish defamatory
       matter concerning another in communications preliminary to a proposed
       judicial proceeding, or in the institution of or during the course and as a
       part of, a judicial proceeding in which he participates, if the matter has
       some relation to the proceeding.

       In accord with these provisions, statements made before or during a judicial

 proceeding are privileged so long as they are related to the proceeding, and claims

 sounding in defamation for such statements are barred. See Club Valencia

 Homeowners Ass’n, Inc. v. Valencia Assocs., 712 P.2d 1024, 1025-26, 1028 (Colo.

 App. 1985) (letter written jointly by attorney and his client relating to litigation

 privileged, barring libel claims); Buckhannon v. U.S. W. Commc’ns, Inc., 928 P.2d

 1331, 1333-35 (Colo. App. 1996) (statements by corporate defendant’s investigator,

 attributed to the defendant, absolutely privileged regardless of tort theory); Dep’t of

 Admin., 703 P.2d at 597-98 (statements by party to administrative proceeding

 absolutely privileged). The Colorado Court of Appeals has cautioned, however, that

 “extending the same protection to prelitigation statements as that applied to

 statements made during court proceedings could condone improper behavior while

 doing nothing to advance the goals of the litigation privilege (ensuring access to the

 courts and protection of attorneys during the course of client representation).”

 Begley, 399 P.3d at 781. The Begley court was concerned that “an attorney could

 make a statement that tortiously interfered with a contract and then cloak it in the

                                             7
Appellate Case: 21-1309     Document: 010110699363        Date Filed: 06/21/2022     Page: 8



 privilege by subsequently filing a bad faith and meritless claim related to the

 otherwise tortious statement.” Id. Consequently, the court ruled that “for a litigation

 privilege to apply to an attorney’s prelitigation statement, not only must that

 statement be related to prospective litigation, but the litigation must be contemplated

 in good faith.” Id. But this good-faith requirement applies to attorneys and parties

 alike. See Restatement § 586 cmt. e (explaining that application of the privilege as to

 attorneys is proper “only when the communication has some relation to a proceeding

 that is contemplated in good faith and under serious consideration”); id. § 587 cmt. e

 (same as to parties).

       Here, the district court rejected OT’s immunity claim for Stevens’ letter, ruling

 that only attorney statements are privileged. The district court also faulted OT for

 failing to cite controlling authority demonstrating that the privilege applies to

 statements by non-attorney parties. But OT cited both sections of the Restatement,

 Club Valencia, Department of Administration, and Buckhannon, all of which confirm

 that the privilege can apply to both attorneys and parties. See, e.g., Club Valencia,

 712 P.2d at 1027-28 (affirming dismissal of libel claim brought against two parties

 and attorney, recognizing the privilege applied to their letter because the purpose of

 the privilege “is to afford litigants the utmost freedom of access to the courts . . . and

 to protect attorneys during the course of their representation of clients” (emphasis

 added)). The district court concluded otherwise, relying on another district court

 case, which in turn quoted Begley’s statement that the litigation privilege protects

 “‘an attorney’s defamatory statements.’” ClearCapital.com, Inc. v. Computershare,

                                             8
Appellate Case: 21-1309    Document: 010110699363        Date Filed: 06/21/2022     Page: 9



 Inc., No. 18-cv-00817-RBJ, 2019 WL 1573300, at *3-4 (D. Colo. Apr. 11, 2019)

 (unpublished) (brackets omitted) (quoting Begley, 399 P.3d at 780). But Begley

 should not be read so narrowly because it involved an attorney who was a named

 defendant. See 399 P.3d at 780. Begley itself recognized that the “litigation

 privilege exists to encourage and protect free access to the courts for litigants and

 their attorneys.” Id. (emphasis added). And without restricting its analysis to

 attorneys, Begley observed that statements made by “a party” or one who interferes

 with a contract can be privileged. Id. (internal quotation marks omitted).

        Accordingly, because the privilege can apply to attorneys and parties alike, the

 district court should have analyzed all of the Spring 2020 Communications, including

 Stevens’ letter and Neff’s follow-up communications, together. Under that analysis,

 the relevant inquiry is whether OT’s Spring 2020 Communications related to the

 Northern District of Illinois litigation and whether that litigation was contemplated in

 good faith. We thus remand to the district court for proper analysis.

                                  III. Pendent Jurisdiction

        Finally, OT invokes our pendent jurisdiction to review the district court’s other

 interlocutory rulings: (1) refusing to dismiss Counts 1 and 2 under the Lanham Act

 and the CCPA as unauthorized supplemental pleadings, (2) refusing to dismiss the

 entire amended complaint for impermissibly incorporating allegations to support

 multiple claims, and (3) refusing to dismiss Count 6 as an improper anticipatory

 filing. We conclude that none of these issues warrant review under our pendent

 jurisdiction.

                                            9
Appellate Case: 21-1309    Document: 010110699363        Date Filed: 06/21/2022     Page: 10



        Exercise of pendent jurisdiction is discretionary and “only appropriate in either

  of two scenarios: (1) when the otherwise nonappealable decision is inextricably

  intertwined with the appealable decision, or (2) where review of the nonappealable

  decision is necessary to ensure meaningful review of the appealable one.” Cummings

  v. Dean, 913 F.3d 1227, 1235 (10th Cir. 2019) (internal quotation marks omitted).

  Given these limited scenarios, pendent jurisdiction is “generally disfavored” where,

  as here, the underlying appeal involves an interlocutory question of immunity

  brought under the collateral order doctrine, which “is premised on the ability to

  decide the . . . immunity issue in isolation from the remaining issues of the case.” Id.

  (internal quotation marks omitted).

        Neither scenario exists here. The interlocutory rulings are not inextricably

  intertwined with the question of OT’s immunity. See id. at 1236 (“A pendent claim

  may be considered ‘inextricably intertwined’ only if it is coterminous with, or

  subsumed in, the claim before the court on interlocutory appeal—that is, when the

  appellate resolution of the collateral appeal necessarily resolves the pendent claim as

  well.” (some internal quotation marks omitted)). And review of the interlocutory

  rulings is unnecessary to ensure meaningful review of the immunity question.

  Indeed, our foregoing analysis confirms it is not. See id. We therefore decline to

  exercise pendent jurisdiction over the district court’s remaining interlocutory rulings.

                                         V. Conclusion

        Vivos’s motion to dismiss this appeal is denied in part and granted in part. To

  the extent the denial of immunity turned on a question of law, the district court’s

                                             10
Appellate Case: 21-1309    Document: 010110699363       Date Filed: 06/21/2022   Page: 11



  decision is reversed and remanded for further proceedings. To the extent the denial

  of immunity turned on the factual inadequacy of the record, we dismiss the appeal.

  We decline to exercise pendent jurisdiction over the balance of this appeal.


                                                       Entered for the Court

                                                       Allison H. Eid
                                                       Circuit Judge




                                            11